DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FAI Pilot Program
In the interest of the clarity of the record, this Application’s status under the First Action Interview Pilot Program is noted.
Priority
In the interest of the clarity of the record, this Application’s status as a DIV of 15/317,508 (now U.S. 10,364,479) is noted.
Response to Amendment and Status of Claims
Applicant’s amendment, filed 07/29/2022, has been entered. Claims 2 is amended, no claims are cancelled, and claims 7 and 8 are newly added. Accordingly, claims 1-8 are pending and considered.
Applicant’s amendment to claim 2 has obviated the previously set forth rejection under 112b.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkl (U.S. 5,415,834).
Regarding claims 1 and 2, Finkl teaches a steel composition (meeting low alloy steel because no element, besides Fe, exceeds 5 wt% as described by Applicant specification at Page 4 lines 1-6) comprising Fe and carbon (see Claim 7 of Finkl). Finkl further describes this steel composition in the form of a test coupon. The test coupon meets the broadest reasonable interpretation of 'part' and would necessarily possess a longitudinal axis. 
With regard to the language of the claim directed to the part being conditionally (i.e. 'when') evaluated according to the D method of ASTM E 45-10, it is noted that the Office does not possess the capabilities to manufacture the compositions of the prior art and make physical comparisons therewith. 
In the interest of the clarity of the record, the D Method of the ASTM E 45-10 standard (attached previously) is directed to an automatic imaging analysis to determine the nonmetallic inclusion content of steel. Finkl is silent to quantifying the nonmetallic inclusion content of the steel.
However, Finkl suggests using a vacuum effective to remove H in combination with the upward passage of a purging gas in a vacuum tank (col. 6 lines 51-57) or a vacuum arc remelting technique (col. 6 lines 59-66) which is similar to the processing disclosed by Applicant's specification at Page 3 lines 26-27 "a vacuum arc remelting method"). 
It has been held that 'where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established' In re Best 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 3-6, Finkl teaches the alloy as applied to claim 1 above and further teaches in wt%: 0.33 C, 0.48 Mn, 2.85 Ni, 0.23 Si, 1.13 Cr, 0.73 Mo, 0.11 V, 0.010 P, 0.004 S, balance Fe with usual incidental impurities (claim 7 of Finkl).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S. 7,597,737).
Regarding claims 1-2, Hara teaches a low alloy steel containing 0.005 to 0.5% of C and balance Fe and unavoidable impurities (Col. 8 lines 52-62) that is very effective in ingotting a tool steel such as a steel for metal molds. Both the ingot as well as the tool steel would meet the BRI of 'part' and would necessarily possess longitudinal axes. 
With regard to the language of the claim directed to the part being conditionally (i.e. 'when') evaluated according to the D method of ASTM E 45-10, it is noted that the Office does not possess the capabilities to manufacture the compositions of the prior art and make physical comparisons therewith. In the interest of the clarity of the record, the D Method of the ASTM E 45-10 standard (attached previously) is directed to an automatic imaging analysis to determine the nonmetallic inclusion content of steel. POSITA would understand that the limitations in claims 1-2 are directed to and/or encompass minimal or no non-metallic inclusions.
Hara is silent to quantifying the nonmetallic inclusion content of the steel but does disclose that inclusions are known to adversely affect mechanical properties and can cause fractures due to inclusions serving as an initiation point (col. 1 lines 21-30). Hara teaches that melting steps are known methods for controlling inclusions (col. 1 lines 30-42). Hara also teaches that it is known and advantageous to make inclusions finer (Col. 1 lines 63-67 and Col. 2 lines 12-14). Notably, Hara identifies MgO which is a nonmetallic inclusion.
As such, it would be obvious to reduce the number of inclusions, such as MgO, while making any present inclusions finer so that they do not initiate fractures.
Regarding claims 3-6, Hara teaches the steel part as applied to claim 1 above and further teaches at Col. 8 lines 52-62 C: 0.005-5, Mn: 0.2-3.0, Si 0.1-2.0, Ni 1.5-4.0, Al 0.1-2.0, optionally one or more of Cr 3-8, Cu 0.3-3.5, W and/or Mo 0.1 to 3... and not more than 0.5%V balance Fe which overlaps the claimed ranges.
Regarding claim 8, Hara teaches the part as applied to claim 1 above. It is noted that the instant claim is drafted using product-by-process language (MPEP 2113). 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
In the instant case, the structure required by claim 8 is that the melt pool comprises iron and carbon which Hara already teaches (Col. 8 lines 52-62). As for the claim language directed to ‘a mean solidification speed of the melt pool being less than a floating speed of some or all of the inclusions present in the melt pool’, Applicant’s specification describes that the effect of this processing condition is to ‘prevent [the inclusions] from becoming trapped within the resulting ingot’ (Page 5 lines 5-12 of the specification; emphasis respectfully added for clarity).
In the instant case, Hara appreciates the fine control of non-metallic inclusions (Col. 1 lines 9-11) in order to prevent occurrence of high-cycle fatigue fracture (Col. 1 lines 52-55). The person of ordinary skill would understand ‘high-cycle fatigue fracture’ to be a failure and therefore would seek to avoid it. 
Hara acknowledges that the modification of parameters such as “controlling a melting rate, a degree of vacuum of an atmosphere, etc” (Col. 2 lines 4-7) impact the inclusions but inventively achieves the reduction/limiting of MgO inclusions through the use of high vacuum during the solidification process to evaporate the Mg from a surface of the molten steel to “lose most of the oxides…thus enabling greatly decreasing a magnitude of inclusions in a steel ingot after solidification” (Col. 3 lines 46-52; emphasis respectfully added for clarity).
Therefore, Hara achieves the same result and structure, i.e. a steel ingot without or greatly reduced magnitude of inclusions trapped within the resulting ingot, and the claim feature is met even though Applicant uses a different method of achieving the result than prior art reference Hara.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Dependent claim 7 is a product by process claim (MPEP 2113); however, the structure imparted by this processing step is distinguishing over the prior art because such a processing step is critical as evidenced by the specification at Page 4 generally and Page 7 lines 3-24 specifically accompanied by Examples 1 (mean solidification speed of 24 µm/s) and 2 (mean solidification speed of 49 µm/s) in the specification which demonstrate the criticality of the solidification speed.
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding Finkl, particularly that the anticipation rejection is improper because Finkl is silent to the processing conditions and the express disclosures of the inclusion contents as claimed, Examiner respectfully disagrees and maintains that the rejection is proper for at least the following reasons:
1)  The instantly claimed invention is a product not a method. It is well established that product by process language is permissible in a claim but the patentability of a product does not depend on its method of production (MPEP 2113). While the structure imparted by a product-by-process limitation is considered, it is noted that no product-by-process language is even present in independent claim 1.
2) In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) explains: We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith."
3) The instant as well as the previous rejections (through FAI Steps 1 and 2 of record) explained the facts of Finkl and Hara individually and then included a citation to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which is reproduced below:
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	4) It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
5) It has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
In the instant case, Applicant has not met the burden to rebut the rejections of record. Specifically, Applicant has not provided any evidence to demonstrate that the products of Finkl and/or Hara do not possess the inclusions as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Umezawa et al. (U.S. 5,884,685) directed to quality prediction and quality control of continuous-case steel with particular attention to the limiting of non-metallic oxide inclusions by controlling “process variables”… “to minimize the amount of the nonmetallic inclusions entrapped in the case steel during solidification” (emphasis respectfully added for clarity) (Col. 2 lines 38-44).
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738